ACCEPTED
                                                                                                12-14-00069-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           1/28/2015 9:17:00 AM
                                                                                                   CATHY LUSK
                                                                                                         CLERK




                              CAUSE NO. 12-14-00069-CR
                                                                           FILED IN
                                                                    12th COURT OF APPEALS
STATE OF TEXAS                               §       IN THE              TYLER, TEXAS
                                             §                      1/28/2015 9:17:00 AM
VS.                                          §       TWELFTH     COURT CATHY S. LUSK
                                             §                               Clerk
JASON WAYNE FRIZZEL                          §       OF APPEALS


           MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Christopher V. Grier, Assistant District Attorney, Appellee in the

above styled and numbered cause, and moves this Court to grant an extension of time to

file appellee’s brief, pursuant to Rule 38.6 of the Texas rules of Appellate Procedure, and

for good cause shows the following:

       1. This case is on appeal from the 349th Judicial District Court of Houston

           County, Texas.

       2. The case below was styled the State of Texas vs. Jason Wayne Frizzell and

           numbered 13CR-183.

       3. Appellant was convicted of Injury to a Child, Texas Penal Code section 22.04.

       4. Appellant’s brief was filed on December 31, 2014.

       5. Appellee’s brief is presently due on January 31, 2015.

       6. Appellee requests an extension of time of 30 days from the present date.

       7. No extension to file the brief has been received in this cause by Appellee.

       8. Appellee relies on the following facts as good cause for the requested

           extension:
       a. Christopher V. Grier received the appellant’s brief on December 31,

           2014.

       b. Counsel was not in the office until January 2, 2015.

       c. Counsel had court with many cases on the docket on January 5, 2015

           and a jury trial that began on January 6, 2015 and ended on January 8,

           2015.

       d. Counsel had court with many cases on the docket on January 9, 2015.

       e. Counsel had court with many cases on the docket on January 15, 2015.

       f. Counsel was in a jury trial that began on January 20, 2015 and ended

           January 22, 2015.



WHEREFORE, PREMISES CONSIDERED, Christopher V. Grier, Assistant

District Attorney, prays that this Court grant this Motion To Extend Time to File

Appellee’s Brief, and for such other and further relief as the Court may deem

appropriate.

                                     Respectfully Submitted,
                                     Christopher V. Grier
                                     Christopher V. Grier
                                     401 E. Houston Ave.
                                     Crockett, Texas 75835
                                     (936) 544-3255 ext. 245
                                     (936) 544-2790 (fax)
                                     State Bar No 24026129
                                     cgrier@co.houston.tx.us
                                  CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing has been served on:

Stephen Evans by fax this the 28th day of January, 2015.

                                              Christopher V. Grier
                                             ___________________________________
                                             CHRISTOPHER V. GRIER